NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



RAPHAEL JAMARD HUBBARD,            )
DOC #R59437,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D18-3524
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 26, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Pat Siracusa, Judge.

Howard L. Dimmig, II, Public Defender, and
Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellant.



PER CURIAM.


             Affirmed.


SLEET, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.